21-35089-cgm         Doc 23     Filed 04/06/21 Entered 04/06/21 12:56:20            Main Document
                                             Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
POUGHKEEPSIE DIVISION
 IN RE                                                        CHAPTER 13

 PASQUALE JOSHUA DEGIORGIO                                    CASE NO. 21-35089

                                                              CHIEF JUDGE: Cecelia G. Morris
                          DEBTOR


                               OBJECTION TO CONFIRMATION

          Michael J. Chatwin, Esq., an attorney admitted to practice in this Court, affirms the

following under penalty of perjury:

          1.     I am an associate with LOGS Legal Group LLP, attorney for Nationstar Mortgage

LLC d/b/a Mr. Cooper as Servicer for Deutsche Bank National Trust Company as Trustee for

Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-

MLN1, (“Secured Creditor”) and am familiar with the facts and circumstances surrounding this

matter.

          2.     Secured Creditor holds a mortgage on the Debtor’s real property known as 46

Malloy Rd, Wallkill, NY 12589 (the “Property”).

          3.     Secured Creditor will be filing a Proof of Claim for pre-petition mortgage arrears

in the approximate amount of $278,377.53. Debtor’s proposed Chapter 13 Plan does not list any

arrears and makes no provision for full payment of the mortgage arrears in violation of

Bankruptcy Code Section 1325(a)(5)(B)(ii).

          4.     The Debtor’s proposed Plan is woefully underfunded to pay Secured Creditor’s

pre-petition arrears. Upon review of Debtor’s Schedules I and J, there appears to be no possible

way for Debtor to present a feasible plan that would address Secured Creditor’s arrears and other

plan obligations.
21-35089-cgm       Doc 23     Filed 04/06/21 Entered 04/06/21 12:56:20        Main Document
                                           Pg 2 of 3




       WHEREFORE, the undersigned respectfully requests an Order of this Court denying

confirmation of Chapter 13 Plan pursuant to Bankruptcy Code Section 1325 and such other and

further relief as may be just and proper.

Dated: April 5, 2021

                                            _/s/ Michael J. Chatwin______
                                            Michael J. Chatwin
                                            LOGS Legal Group LLP
                                            Attorneys for Nationstar Mortgage LLC d/b/a Mr.
                                            Cooper as Servicer for Deutsche Bank National Trust
                                            Company as Trustee for Merrill Lynch Mortgage
                                            Investors Trust, Mortgage Loan Asset-Backed
                                            Certificates, Series 2007-MLN1
                                            175 Mile Crossing Boulevard
                                            Rochester, New York 14624
                                            Telephone: (585) 247-9000
                                            Fax: (585) 247-7380
21-35089-cgm      Doc 23      Filed 04/06/21 Entered 04/06/21 12:56:20        Main Document
                                           Pg 3 of 3




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on April 6, 2021, a copy of Objection to Confirmation was

caused to be mailed by ordinary U.S. Mail, postage prepaid, and/or electronically upon the

following:

Debtor
Pasquale Joshua Degiorgio
46 Malloy Road
Wallkill, NY 12589

Attorney for Debtor
Julius A. Rivera, Jr.
riveralaw@yahoo.com

Trustee
Krista M. Preuss
Chapter 13 Standing Trustee
info@ch13kp.com



Dated: April 5, 2021                               _/s/ Michael J. Chatwin_____
                                                   Michael J. Chatwin
                                                   LOGS Legal Group LLP
                                                   175 Mile Crossing Boulevard
                                                   Rochester, New York 14624
                                                   Telephone: (585) 247-9000
                                                   Fax: (585) 247-7380
                                                   Email: logsecf@logs.com




21-089020
